DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/02/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US 2009/0279972).
Regarding claim 21, Novak discloses an arbor (20) for a hole saw, the arbor comprising: an arbor shaft (24, 26) configured to be coupled to a power tool, the arbor shaft defining a longitudinal axis; an arbor stem (22) supported by the arbor shaft, the arbor stem including at least one arm (22) having a threaded portion (23) configured to 
Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the actuator is operable to move the threaded portion of the at least one arm relative to the longitudinal axis”, it is noted that the prior art used in the rejection is capable of being used for this function.  
Allowable Subject Matter
Claims 1-11, 13-17. 19-20, 22-25 are allowed.
Response to Arguments
As an initial note, in the Office Action mailed 06/23/2021, examiner stated claim 4 is objected by would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claim. However, after reconsideration, 
Applicant’s arguments, see p. 8-9, filed 08/02/2021, with respect to claims 1-11, 13-17, 19, 22-25 have been fully considered and are persuasive.  The rejection or objection of claims 1-11, 13-17. 19, 22-25 has been withdrawn. Claim 20 remains allowable. Claim 21 is now rejected under 35 USC 102(a) in view of Novak.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHWEN-WEI SU/Examiner, Art Unit 3722